Citation Nr: 0328546	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  94-49 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for arthritis of the left knee.

2.  Entitlement to a disability rating in excess of 10 
percent for ligamentous instability of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from November 1965 to November 
1968 and from January to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1994 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia, that denied, in pertinent part, the 
veteran's claims of entitlement to a disability rating in 
excess of 10 percent for arthritis of the left knee and to a 
disability rating in excess of 10 percent for ligamentous 
instability of the left knee (both of which the RO 
characterized as an increased rating claim for a left knee 
injury with arthritis).  The Board remanded these claims for 
further development in February 1997 and February 2001.  A 
Travel Board hearing was held before the undersigned Veterans 
Law Judge in September 2001.  By decision issued in February 
2002, the Board denied the veteran's claims.  The veteran 
subsequently appealed this decision to the United States 
Court of Appeals for Veterans' Claims (hereinafter, the 
"Court").  In March 2003, the Court entered an Order that 
vacated the February 2002 decision by the Board, and remanded 
the case to the Board for appropriate action consistent with 
the matters raised in the Joint Motion for Remand.


REMAND

Initially, the Board observes that the Veterans Claims 
Assistance Act of 2000 (hereinafter, the "VCAA"), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002)] and the regulations implementing it are applicable to 
the veteran's claims of entitlement to disability ratings in 
excess of 10 percent for arthritis of the left knee and for 
ligamentous instability of the left knee (hereinafter, the 
"currently appealed claims").  

The VCAA and its implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim if there is a reasonable possibility 
that such assistance would aid in substantiating the claim.  
They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

With respect to the veteran's currently appealed claims, the 
Court determined that none of the documents referenced by the 
Board in its February 2002 decision satisfied the 
notification requirements of the VCAA.  As such, corrective 
agency action by the RO is needed to satisfy those 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Board also notes that, as the veteran's most recent VA 
orthopedic examination was in July 1997, and pursuant to the 
Court's March 2003 remand, the veteran should be afforded an 
updated VA orthopedic examination in order to determine the 
current nature and severity of his service-connected left 
knee arthritis and ligamentous instability.  As such, on 
remand, the RO should schedule the veteran for a VA 
orthopedic examination.

Finally, the Board observes that, in a decision promulgated 
on September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit (hereinafter, the "Federal 
Circuit") invalidated the 30-day response period contained 
in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Federal Circuit made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Federal Circuit found that the 30-day period provided in 
38 C.F.R. § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that, notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  With respect to the issues of 
entitlement to disability ratings in 
excess of 10 percent on service-connected 
arthritis of the left knee and 
ligamentous instability of the left knee, 
and in order to comply with the Court's 
March 2003 remand, the RO should send the 
veteran a letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) (West Supp. 2002).  The veteran 
should be informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter and that 
he should inform the RO if he desires to 
waive the one-year period for response.

2.  The RO should make arrangements with 
the appropriate VA medical facility(ies) 
for the veteran to be afforded the 
following examination: an orthopedic 
examination to determine the current 
nature and severity of the veteran's 
service-connected arthritis of the left 
knee and ligamentous instability of the 
left knee.  Send the claims folder to the 
examiner(s) for review.  Request that 
this examination include all standard 
studies and tests.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth.  The examiner(s) 
should provide the range of motion on 
flexion and extension (in degrees) of the 
left knee.  The examiner(s) should state 
whether there is any x-ray evidence of 
involvement of 2 or more major or minor 
joint groups, with occasional 
incapacitating exacerbations, associated 
with the veteran's left knee arthritis.  
The examiner(s) also should state whether 
the veteran's left knee instability is 
moderate or severe in degree.  Finally, 
the examiner(s) should state whether and 
to what extent ankylosis is present (in 
degrees) in the veteran's left knee.

3.  To avoid a future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  If any action 
taken is deficient in any manner, 
appropriate corrective action should be 
undertaken.

4.  After the completion of the 
foregoing, and after undertaking any 
further development deemed warranted by 
the record (and keeping in mind the 
dictates of the VCAA), the RO should 
again review the veteran's claims of 
entitlement to disability ratings in 
excess of 10 percent for arthritis of the 
left knee and for ligamentous instability 
of the left knee, in light of all 
pertinent legal authority.  If any 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and be given an opportunity to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


